The petitioner being confined in the penitentiary at McAlester on a judgment rendered against him for murder, applied for a writ of habeas corpus to secure his discharge from such imprisonment, upon the ground that such judgment was void. After the case was argued and submitted, counsel for petitioner have requested that they be permitted to dismiss the application for the writ of habeas corpus without prejudice. It is therefore ordered that all proceedings in said cause be dismissed without prejudice to petitioner.